Title: To Alexander Hamilton from Jeremiah Olney, 21 June 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom-House,Providence 21st. June 1791.
Sir.
Mr. Welcome Arnold of this Town imported in the Ship Genl. Washington, which arrived and Entered here from Canton on the 7th instant, a quantity of Teas, which were deposited, and a Bond taken according to Law, for about 1,700 Dollars: Since which, on the 13th. instant, a Bond of his for upwards of 1,000 Dollars became payable, it was not discharged, and the next Day transmitted to the District Attorney, who has put it in Suit. A question now arrises, whether the Bonds directed to be taken by the Inspector of the Revenue for the ascertained Duties on Mr. Arnold’s Teas, are to be considered as an after Credit, or only a completion of the Bond first taken by me? He has applied to remove some of the Teas; as the point appeared doubtful, and as refusing Credit to a Merchant of considerable Eminence was a delicate Matter, I have advised the Inspector to permit him, for the present, to take out a small quantity, securing the Duties to his satisfaction. As he will probably wish to take out more in a short time, I beg leave Sir, to intreat your speedy reply to this Letter, with your Opinion upon the subject, and directions for the conduct of the Inspector relative to the remainder of Mr. Arnold’s Teas until his Bond shall be satisfied; which was put in Suit at the stated District Court in August, and the Execution returnable in November next.
I have the honor to be,   With great Respect, Sir,   Your Most Obedt. & Most Huml. Servt.
Jereh. Olney Collr.
Alexandr. Hamilton Esqr.Secretary of the Treasury.
